DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-25 are pending.
Applicant’s amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-14, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hellerbrand (WO 2005/120595; as provided by the applicant on IDS dated 02/28/2020).
Hellerbrand discloses an injectable (expected to be soft-for injection) composition comprising a drug molecule including hydrophobic and hydrophilic drugs, such as antibiotics, cytokines, growth factors, small molecules (includes anti-cancer drugs) for treating diseases such as inflammation (arthritis); a hydrophobic water-insoluble polymer copolymer comprising hydrophobic monomer, such as  PLGA with LA : GA molar ratios of 75:25; 50:50  (page 24) etc. (same as in the instant claims), and a low molecular weight glycol, such as PEG400, PEG300 or a derivative, or a monomer N-methylpyrrolidon etc. (same as in the instant claims) with examples with a  PLGA:PEG, such as 50:50, with different examples of RG 503H with PLGA:PEG ratio, such as 38.8:44.5; 1:2 (same as in the instant claims) and a pharmaceutically acceptable carrier, such as DMSO, water etc. (pages 13-24 (especially 15-18, 20, 23, 24; Figure 9), 26, (D-F), 30-33, 39, 58-62; Table 1; and claims). 
With regard to limitations, such as biocompatible glycol, molecular weight, viscosity. -since the cited prior art teaches same composition with same hydrophobic water-insoluble polymer PLGA, same glycol PEG300, PEG400 etc. as in the instant claims, the viscosity of the PLGA polymer, biocompatibility of glycol and their molecular weight are expected to be the same. This is because a polymer or monomer is inseparable from its physical and chemical properties. 
With regard to limitation “composition forms a soft implant”-the cited prior art teaches that the composition is injectable (i.e. soft or liquid for injector to work), stable in its package and hardens only after being placed into the defect with sufficient time (i.e. not hardened before this time) to adjust the shape of the material to the defect size (soft implant that adjust and hardens over time) (see page 12, last four paragraphs). Further, since the cited prior art teaches same composition with same components, the chemical and physical properties of the composition are expected to be the same. Thus the cited prior art reads on the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1, 3-14, 20-22 and 25, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hellerbrand (WO 2005/120595; as provided by the applicant on IDS dated 02/28/2020).
Determining the scope and contents of the prior art
Hellerbrand discloses a composition comprising a drug molecule including hydrophobic and hydrophilic drugs, such as antibiotics, cytokines, growth factors, small molecules (includes anti-cancer drugs) for treating diseases such as inflammation (arthritis).; a hydrophobic water-insoluble polymer copolymer comprising hydrophobic monomer, such as  PLGA with LA : GA molar ratios of 75:25; 50:50  (page 24) etc. (same as in the instant claims), and a low molecular weight glycol, such as PEG400, PEG300 or a derivative, N-methylpyrrolidon etc. (same as in the instant claims) with examples with a  PLGA:PEG, such as 50:50, with different examples of RG 503H with PLGA:PEG ratio, such as 38.8:44.5; 1:2 (same as in the instant claims) and a pharmaceutically acceptable carrier, such as DMSO, water etc. (pages 13-24 (especially 15-18, 20, 23, 24; Figure 9), 26, (D-F), 30-33, 39, 58-62; Table 1; and claims). 
With regard to limitations, such as biocompatible glycol, molecular weight, viscosity. -since the cited prior art teaches same composition with same hydrophobic water-insoluble polymer PLGA, same glycol PEG300, PEG400 etc. as in the instant claims, the viscosity of the PLGA polymer, biocompatibility of glycol and their molecular weight are expected to be the same. This is because a polymer or monomer is inseparable from its physical and chemical properties. 
With regard to limitation “composition forms a soft implant”-the cited prior art teaches that the composition is injectable (i.e. soft or liquid for injector to work), stable in its package and hardens only after being placed into the defect with sufficient time (i.e. not hardened before this time) to adjust the shape of the material to the defect size (soft implant that adjust and hardens over time) (see page 12, last four paragraphs). Further, since the cited prior art teaches same composition with same components, the chemical and physical properties of the composition are expected to be the same. Thus the cited prior art meets limitations of the instant claims.
Ascertaining the differences between the prior art and the claims at issue
Hellerbrand teaches a composition comprising a drug molecule including hydrophobic and hydrophilic drugs, such as antibiotics, cytokines, growth factors, small molecules (includes anti-cancer drugs) for treating diseases such as inflammation (arthritis); a hydrophobic water-insoluble polymer copolymer comprising hydrophobic monomer, such as  PLGA with LA : GA molar ratios of 75:25; 50:50  etc. (same as in the instant claims), and a low molecular weight glycol, such as PEG400, PEG300 or a derivative, N-methylpyrrolidon etc. (same as in the instant claims) with examples with a  PLGA:PEG, such as 50:50, with different examples of RG 503H with PLGA:PEG ratio, such as 38.8:44.5; 1:2. However, the cited prior art fails to give example of a composition with drug of claim 23 or 24.   
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of composition with type of drug molecules in the composition- The cited prior art teaches that the drug can be antibiotics, cytokines, growth factors, small molecules (includes anti-cancer drugs).  Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the composition may have any drug molecule for delivery with the composition.  Thus the cited prior art meets limitation of the instant claims. 
Based on the above established facts, it appears that the cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Hellerbrand teaches a composition comprising a drug molecule including hydrophobic and hydrophilic drugs, such as antibiotics, cytokines, growth factors, small molecules (includes anti-cancer drugs) for treating diseases such as inflammation (arthritis); a hydrophobic water-insoluble polymer copolymer comprising hydrophobic monomer, such as  PLGA with LA : GA molar ratios of 75:25; 50:50  etc. (same as in the instant claims), and a low molecular weight glycol, such as PEG400, PEG300 or a derivative, N-methylpyrrolidon etc. (same as in the instant claims) with examples with a  PLGA:PEG, such as 50:50, with different examples of RG 503H with PLGA:PEG ratio, such as 38.8:44.5; 1:2. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is a reasonable expectation of success that the composition may have any drug molecule and can be made by teaching of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.
Objection
Claim 2 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks and amendment, filed on 04/30/2021 have been fully considered but not found persuasive.
Applicant’s argument is moot in view of new rejection as set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623